Order entered June 28, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00420-CV

                               626 IT SYSTEMS, LLC., Appellant

                                                  V.

     MARY E. ERICKSON, BERSERK PROPERTIES, LLC. & MARK ALAMEEL,
                        INDIVIDUALLY, Appellees

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-15-05297-B

                                              ORDER
        The clerk’s record in this case is overdue. By postcard dated May 15, 2018, we notified

the Dallas County Clerk that the clerk’s record was overdue. We directed the County Clerk to

file the record within 30 days. To date, the County Clerk has not filed the clerk’s record nor

otherwise responded to our notice.

        Accordingly, we ORDER the Dallas County Clerk to file, within TEN DAYS of the date

of this order, either (1) the clerk’s record, or (2) written verification that appellant is not indigent

and has not paid for or made arrangements to pay for the record. We notify appellant that if we

receive verification he is not indigent and has not paid for or made arrangements to pay for the

record, we will, without further notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).
We DIRECT the Clerk to send copies of this order to:

John Warren
Dallas County Clerk

All parties



                                          /s/     DAVID EVANS
                                                  JUSTICE